DETAILED ACTION
This is a response to Application # 15/998,825 filed on August 15, 2018 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. § 101; claim 13 is rejected under 35 U.S.C. § 112(d); and claims 1-20 are rejected under 35 U.S.C. § 103.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. 

Specification
The use of the terms XPath and Javascript, which are trademarks used in commerce, have been noted in this application. These terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 1, this claim is directed to an abstract idea without significantly more, when considered individually or as a whole. The claims recite a method for recognizing that elements in a document have been changed.
The limitations “generating a set of candidate elements for the altered target element on the webpage by comparing attributes; generating a probability of each candidate element being the altered target element; picking the candidate element with the highest probability” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). This is supported by Applicant’s own specification that states that a human can perform this function. (Spec. 1). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim first recites the additional element “training a machine-leaning system to compare differences between webpage elements.” This merely describes a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Nataliia Semenenko et al.; Browserbite: Accurate Cross-Browser Testing via Machine Learning Techniques. The claim then recites “entering attributes of the target element into a database,” which also merely describes a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Kumar et al.; Webzeitgeist: Design Mining the Web; 2013; Association for Computing Machinery; “Feature Post-process.”
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than well-understood, routine and conventional activities that cannot provide an inventive concept. Therefore, this claim is not patent eligible.

Regarding claim 12, this claim is directed to an abstract idea without significantly more, when considered individually or as a whole. The claims recite a method for recognizing that elements in a document have been changed.
The limitations “generating a set of candidate elements for the possibly altered target element by comparing attributes; generating differences between the candidate elements and the target element;” “filtering out candidate elements with a probability lower than 50%;” and “picking the candidate element with the highest probability” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). This is supported by Applicant’s own specification that states that a human can perform this function. (Spec. 1).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
Machine Learning Techniques. This claim next recites the additional element “wherein the neural network is trained using sets of possible scenarios that include - same element, similar elements on a list in different positions, same element with different resolutions, same element with attributes removed, same element with content changed slightly, same element with content entirely changed, wrong element with same position on page or wrong element totally different,” which is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Nataliia Semenenko et al.; Browserbite: Accurate Cross-Browser Testing via Machine Learning Over Image Features; 9th IEEE International Conference on Software Maintenance (ICSM); 2013; ISBN 978-0-7695-4981-1; Pages 529-530, Dataset and Golden Standard. The claim next recites the additional element “entering attributes of a target element,” which is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Kumar et al.; Webzeitgeist: Design Mining the Web; 2013; Association for Computing Machinery; “Feature Post-process.” The claim next recites “passing the differences to the neural network, wherein the distance between the two element samples includes edit distance, color distance or numeric distance,” which is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Demuth et al.; Neural Network Toolbox For Use with MATLAB; 2004; The MathWorks Inc.; Version 4; Page 7-18. The claim next recites “receiving a set of probabilities from the neural network for each candidate element,” which is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Demuth et al.; Neural Network Toolbox For Use with MATLAB; 2004; The MathWorks Inc.; Version 4; Page 7-12.


Regarding claim 15, this claim is directed to an abstract idea without significantly more, when considered individually or as a whole. The claims recite a system for recognizing that elements in a document have been changed.
The limitations “generate a set of candidate elements for the altered target element on the web page by comparing attributes; … generate a probability of each candidate element being the altered target element; picking the candidate element with the highest probability” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). This is supported by Applicant’s own specification that states that a human can perform this function. (Spec. 1). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim merely recite the additional element “a processor executing stored instructions from a memory.” This merely describes the technological environment of the invention. See MPEP § 2106.05(h). The claim next recites that “the stored instructions and processor are configured to” perform the abstract idea. This is merely a recitation to “apply it.” See MPEP § 2106.05(f). The claim next recites “allow a user to choose a target element.” This is merely data gathering and insignificant extra-solution activity. See Webzeitgeist: Design Mining the Web; 2013; Association for Computing Machinery; “Feature Post-process.” Finally, the limitation “activate a machine learning device” is merely reciting the field of use. See MPEP § 2106.05(h). This limitation is additionally a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Nataliia Semenenko et al.; Browserbite: Accurate Cross-Browser Testing via Machine Learning Over Image Features; 9th IEEE International Conference on Software Maintenance (ICSM); 2013; ISBN 978-0-7695-4981-1; Pages 530, Feature Set
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than instructions to apply the abstract idea, data gathering, insignificant extra-solution activity, field of use, and well-understood activities, respectively,  that cannot provide an inventive concept. Therefore, this claim is not patent eligible.

Regarding claims 2 and 17, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely specify that the machine learning is a neural network, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Nataliia Semenenko et al.; Browserbite: Accurate Cross-Browser Testing via Machine Learning Over Image Features; 9th IEEE International Conference on Software Maintenance (ICSM); 2013; ISBN 978-0-7695-4981-1; Pages 530, Machine Learning Techniques.
Therefore, these claims are not patent eligible.

claims 3 and 18, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require passing element differences on the web page to the neural network, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Demuth et al.; Neural Network Toolbox For Use with MATLAB; 2004; The MathWorks Inc.; Version 4; Page 7-18. The claims next require receiving a prediction of the probability that a candidate element belonging to the set of candidate elements is similar to the target element, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d).  Demuth et al.; Neural Network Toolbox For Use with MATLAB; 2004; The MathWorks Inc.; Version 4; Page 7-12. Finally, the claims require filtering out candidate elements with a probability lower than 50% of being an altered version of the target element, which is merely an additional mental step, and, thus, cannot amount to significantly more than the judicial exception.
Therefore, these claims are not patent eligible.

Regarding claim 4, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim first requires the use of a difference object, which is mere data gathering. See MPEP § 2106.05(g). The claim next that takes a product of distance between two element samples as input, and produces a probability the two element samples are a same element, which is both the additional of the additional abstract idea of a mathematical formula and is also a well-understood, routine, and conventional activity. See MPEP §§ 2106.04(I), 2106.05(d). Nataliia Semenenko et al.; Browserbite: Accurate Cross-Browser Testing via Machine Learning Over Image Features; 9th IEEE International Conference on Software Maintenance (ICSM); 2013; ISBN 978-0-7695-4981-1; Pages 530, Feature Set.
Therefore, this claim is not patent eligible.

Regarding claims 5, 13, and 19, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely requires the element differences include distance between the two element samples that includes edit distance, color distance or numeric distance, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Demuth et al.; Neural Network Toolbox For Use with MATLAB; 2004; The MathWorks Inc.; Version 4; Page 7-18. 
Therefore, these claims are not patent eligible.

Regarding claims 6 and 14, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require the use of a Levenshtein distance, which introduces the additional abstract idea of a mathematical formula. See MPEP § 2106.04(I).
Therefore, these claims are not patent eligible.

Regarding claims 7 and 15, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require the use of numeric subtraction, which introduces the additional abstract idea of a mathematical formula. See MPEP § 2106.04(I).
Therefore, these claims are not patent eligible.

Regarding claim 8, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim first requires the use of a bias, which is a well-understood, routine, and conventional Neural Network Toolbox For Use with MATLAB; 2004; The MathWorks Inc.; Version 4; Page 1-3. This claim further requires that the bias is based on a position or content of the element, which is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Steven Bradley; Design Principles: Visual Weight and Direction; December 12, 2014; SmashingMagazing.com; Pages 3-4.
Therefore, this claim is not patent eligible.

Regarding claim 9, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require the neural network to be trained by human users and automated scripts, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Nataliia Semenenko et al.; Browserbite: Accurate Cross-Browser Testing via Machine Learning Over Image Features; 9th IEEE International Conference on Software Maintenance (ICSM); 2013; ISBN 978-0-7695-4981-1; Pages 529-530, Dataset and Golden Standard.
Therefore, this claim is not patent eligible.
 
Regarding claim 10, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires that the neural network is trained using scenarios, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Nataliia Semenenko et al.; Browserbite: Accurate Cross-Browser Testing via Machine Learning Over Image Features; 9th IEEE International Conference on Software Maintenance (ICSM); 2013; ISBN 978-0-7695-4981-1; Pages 530, Feature Set.
Therefore, this claim is not patent eligible.

Regarding claim 11, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires that “the sets of possible scenarios include - same element, similar elements on a list in different positions, same element with different resolutions, same element with attributes removed, same element with content changed slightly, same element with content entirely changed, wrong element with same position on page or wrong element totally different,” which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Nataliia Semenenko et al.; Browserbite: Accurate Cross-Browser Testing via Machine Learning Over Image Features; 9th IEEE International Conference on Software Maintenance (ICSM); 2013; ISBN 978-0-7695-4981-1; Pages 529-530, Dataset and Golden Standard.
Therefore, this claim is not patent eligible.

Regarding claim 20, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires the use of a Levenshtein distance and numeric subtraction , which introduces the additional abstract ideas of mathematical formulas. See MPEP § 2106.04(I). 
Therefore, these claims is not patent eligible.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

Claim 13 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding claim 13, this claim merely repeats the limitation from parent claim 12 at lines 14-16. Therefore, this claim fails to further limit parent claim 12. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-5, 9-13, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Nataliia Semenenko et al.; Browserbite: Accurate Cross-Browser Testing via Machine Learning Over Image Features; 9th IEEE International Conference on Software Maintenance (ICSM); 2013; ISBN 978-0-7695-4981-1; Pages 528-531 (hereinafter Semenenko) in view of Price et al., US Publication 2017/0140236 (hereinafter Price).

Regarding claim 1, Semenenko discloses a method for finding a possibly altered target element on a web page comprising “training a machine-leaning system to compare differences between webpage elements” (Semenenko 529-530, Dataset and Golden Standard) by training the machine learning system with the human generated classification system that classifies differences as “no difference or insignificant difference” or “major difference.” Additionally, Semenenko discloses “entering attributes of the target element into a database” (Semenenko 528, Browserbite) by capturing the screenshots of the websites, which includes the positions of elements (i.e., attributes) and must necessarily be stored in some form of database to be compared and classified; otherwise, the data would be lost. Further, Semenenko discloses “generating a set of candidate elements for the altered target element on the webpage by comparing attributes” (Semenenko 529-530, Dataset and Golden Standard, Feature Set) by generating a series of “Regions of Interest” (i.e., candidate elements) for both the base images and the image under test. Moreover, Semenenko discloses “generating a probability of each candidate element being the altered target element” (Semenenko 530, Feature Set) by generating a correlation score between 0 and 1 (i.e., a probability) representing that the baseline ROI matches the ROI in the image under test.

However, Price discloses an image recognition system using a neural network and including the step of “picking the candidate element with the highest probability” (Price ¶¶ 50, 152) by using a probability map to select an object and giving an example where the object with a higher probability is selected.
Semenenko and Price are analogous art because they are from the “same field of endeavor,” namely that of neural network based image comparisons.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Semenenko and Price before him or her to modify the difference detection neural network of Semenenko to include the selection of an element of Price.
The motivation for doing so would have been that using the highest probability is a well-known and easily understood method for selecting an object. 

Regarding claim 2, the combination of Semenenko and Price discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Semenenko and Price discloses “wherein the machine-leaning system is a neural network.” (Semenenko 530, Machine Learning Techniques).

Regarding claim 3, the combination of Semenenko and Price discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Semenenko and Price discloses “passing element differences on the web page to the neural network” (Semenenko 530-531, Machine Learning Techniques) by using the difference pairs, which represent differences, as input (i.e., passing) to the neural network. Further, the combination of Semenenko and Price discloses “receiving a prediction of the probability that a candidate element belonging to the set of candidate elements is similar to the target element; filtering out candidate elements with a probability lower than 50% of being an altered version of the target element” (Price ¶ 91) by receiving a probability map, which is a prediction of the probability that a candidate element belongs to the set of candidate elements that is similar to the trained target elements, and filtering out those with a probability lower than 50%.

Regarding claim 4, the combination of Semenenko and Price discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Semenenko and Price discloses “using a difference object that takes a product of distance between two element samples as input” (Price ¶ 68) by using a color distance between two elements. Further, the combination of Semenenko and Price discloses “produces a probability the two element samples are a same element” (Semenenko 530, Feature Set) by generating a correlation score between 0 and 1 (i.e., a probability) representing that the baseline ROI matches the ROI in the image under test.

Regarding claim 5, the combination of Semenenko and Price discloses the limitations contained in parent claim 4 for the reasons discussed above. In addition, the combination of Semenenko and Price discloses “wherein the distance between the two element samples includes edit distance, color distance or numeric distance” (Price ¶ 68) where the distance is a color distance.

Regarding claim 9, the combination of Semenenko and Price discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Semenenko and Price discloses “wherein the neural network is trained by data generated by human users and data generated by automation scripts” (Semenenko 529-530, Dataset and Golden Standard) by training the machine learning system with the human generated classification system that itself was based on an automated script.

Regarding claim 10, the combination of Semenenko and Price discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Semenenko and Price discloses “wherein the neural network is trained using sets of possible scenarios” (Semenenko 530, Feature Set) where the scenarios are the different models used.

Regarding claim 11, the combination of Semenenko and Price discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Semenenko and Price discloses “wherein the sets of possible scenarios include - same element, similar elements on a list in different positions, same element with different resolutions, same element with attributes removed, same element with content changed slightly, same element with content entirely changed, wrong element with same position on page or wrong element totally different” (Semenenko 530, Feature Set) where the correlation model represents the “same element” scenario.

Regarding claim 12, Semenenko discloses a method for finding a possibly altered target element on a web page comprising “training a neural network to compare differences between web page elements” (Semenenko 529-530, Dataset and Golden Standard) by training the machine learning system with the human generated classification system that classifies differences as “no difference or insignificant difference” or “major difference.” Additionally, Semenenko discloses “wherein the neural network is trained using sets of possible scenarios that include - same element, similar elements on a list in different positions, same element with different resolutions, same element with attributes removed, same element with content changed slightly, same element with content entirely changed, wrong Feature Set) where the correlation model represents the “same element” scenario. Further, Semenenko discloses “entering attributes of a target element” (Semenenko 528, Browserbite) by capturing the screenshots of the websites, which includes the positions of elements (i.e., attributes). Moreover, Semenenko discloses “generating a set of candidate elements for the possibly altered target element by comparing attributes” (Semenenko 529-530, Dataset and Golden Standard, Feature Set) by generating a series of “Regions of Interest” (i.e., candidate elements) for both the base images and the image under test. Likewise, Semenenko discloses “generating differences between the candidate elements and the target element” (Semenenko 530, Feature Set) by generating difference pairs, in the form of “(ROIB, ROIT).” Semenenko also discloses “passing the differences to the neural network” (Semenenko 530-531, Machine Learning Techniques) by using the difference pairs, which represent differences, as input (i.e., passing) to the neural network. Finally, Semenenko discloses “receiving a set of probabilities from the neural network for each candidate element” (Semenenko 530, Feature Set) by generating a correlation score between 0 and 1 (i.e., a probability) representing that the baseline ROI matches the ROI in the image under test.
Although the neural network of Semenenko must classify each element (i.e., pick) as having a major difference or an insignificant difference, it does not appear to explicitly disclose “picking the candidate element with the highest probability.” Additionally, Semenenko does not appear to explicitly disclose “wherein the distance between the two element samples includes edit distance, color distance or numeric distance; filtering out candidate elements with a probability lower than 50%.”
However, Price discloses an image recognition system using a neural network and including the step of “wherein the distance between the two element samples includes edit distance, color distance or numeric distance” (Price ¶ 68) by using a color distance between two elements. Further, Price discloses “filtering out candidate elements with a probability lower than 50%” (Price ¶ 91) by receiving a probability map, which is a prediction of the probability that a candidate element belongs to the set of candidate elements that is similar to the trained target elements, and filtering out those with a probability lower than 50%. Finally, Price discloses “picking the candidate element with the highest probability” (Price ¶¶ 50, 152) by using a probability map to select an object and giving an example where the object with a higher probability is selected.
Semenenko and Price are analogous art because they are from the “same field of endeavor,” namely that of neural network based image comparisons.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Semenenko and Price before him or her to modify the difference detection neural network of Semenenko to include the selection of an element of Price.
The motivation for doing so would have been that using the highest probability is a well-known and easily understood method for selecting an object. 

Regarding claim 13, the combination of Semenenko and Price discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, the combination of Semenenko and Price discloses “wherein the distance between the two element samples includes edit distance, color distance or numeric distance” ” (Price ¶ 68) by using a color distance between two elements.

Regarding claim 16, Semenenko discloses a system that identifies a possibly altered target element on a web page comprising “a processor executing stored instructions from a memory” (Semenenko 528, Introduction) by disclosing a process that must be carried out on a computer, which itself must comprise of at least a processor and a memory. Additionally, Semenenko discloses “wherein the stored instructions and processor are configured to: … receive attributes of the target element into a database” (Semenenko 528, Browserbite) by capturing the screenshots of the websites, which includes the positions of elements (i.e., attributes) and must necessarily be stored in some form of database to be compared and classified; otherwise, the data would be lost. Further, Semenenko discloses “generate a set of candidate elements for the altered target element on the web page by comparing attributes” (Semenenko 529-530, Dataset and Golden Standard, Feature Set) by generating a series of “Regions of Interest” (i.e., candidate elements) for both the base images and the image under test. Finally, Semenenko discloses “activate a machine learning device to generate a probability of each candidate element being the altered target element” (Semenenko 530, Feature Set) by generating a correlation score between 0 and 1 (i.e., a probability) representing that the baseline ROI matches the ROI in the image under test.
Although the neural network of Semenenko must classify each element (i.e., pick) as having a major difference or an insignificant difference, it does not appear to explicitly disclose “picking the candidate element with the highest probability” or “allow a user to choose a target element.”
However, Price discloses an image recognition system using a neural network and including the step of “allow a user to choose a target element.” (Price ¶ 10). Further, Price discloses “picking the candidate element with the highest probability” (Price ¶¶ 50, 152) by using a probability map to select an object and giving an example where the object with a higher probability is selected.
Semenenko and Price are analogous art because they are from the “same field of endeavor,” namely that of neural network based image comparisons.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Semenenko and Price before him or her to modify the difference detection neural network of Semenenko to include the selection of an element of Price.
The motivation for doing so would have been that using the highest probability is a well-known and easily understood method for selecting an object. 

claim 17, the combination of Semenenko and Price discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Semenenko and Price discloses “wherein the machine-leaning device is a neural network.” (Semenenko 530, Machine Learning Techniques).

Regarding claim 18, the combination of Semenenko and Price discloses the limitations contained in parent claim 17 for the reasons discussed above. In addition, the combination of Semenenko and Price discloses “allow passing element differences on the web page to the neural network” (Semenenko 530-531, Machine Learning Techniques) by using the difference pairs, which represent differences, as input (i.e., passing) to the neural network. Further, the combination of Semenenko and Price discloses “receive a prediction of the probability that a candidate element belonging to the set of candidate elements is similar to the target element from the neural network; filter out candidate elements with a probability lower than 50% of being an altered version of the target element” (Price ¶ 91) by receiving a probability map, which is a prediction of the probability that a candidate element belongs to the set of candidate elements that is similar to the trained target elements, and filtering out those with a probability lower than 50%.

Regarding claim 19, the combination of Semenenko and Price discloses the limitations contained in parent claim 18 for the reasons discussed above. In addition, the combination of Semenenko and Price discloses “wherein the element differences include distance between the two element samples that includes edit distance, color distance or numeric distance” (Price ¶ 68) by using a color distance between two elements.

Claims 6, 7, 14, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Semenenko in view of Price as applied to claims 5, 13, and 19 above, and further in view of Canda, US Publication 2018/0018773 (hereinafter Canda).

Regarding claims 6 and 14, the combination of Semenenko and Price discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Semenenko and Price does not appear to explicitly disclose “wherein the edit distance is Levenshtein distance.”
However, Canda discloses a method for detecting relationships between images that calculates an edit distance “wherein the edit distance is Levenshtein distance.” (Canda ¶ 52).
Semenenko, Price, and Canda are analogous art because they are from the “same field of endeavor,” namely that of image based comparisons. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Semenenko, Price, and Canda before him or her to modify the distance calculations of Semenenko and Price to include the Levenshtein distance calculation of Canda.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Semenenko and Price teaches the “base device” for calculating similarities between images using distance measurements. Further, Canda teaches the “known technique” of using a Levenshtein distance to calculate a similarity value that is applicable to the base device of Semenenko and Price. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because 

Regarding claims 7 and 15, the combination of Semenenko and Price discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Semenenko and Price does not appear to explicitly disclose “wherein the numeric distance is computed by numeric subtraction.”
However, Canda discloses a method for detecting relationships between images that calculates a numeric distance “wherein the numeric distance is computed by numeric subtraction” (Canda ¶ 67) by calculating the Euclidean distance of the pixel values.
Semenenko, Price, and Canda are analogous art because they are from the “same field of endeavor,” namely that of image based comparisons. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Semenenko, Price, and Canda before him or her to modify the distance calculations of Semenenko and Price to include the Euclidean distance calculation of Canda.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Semenenko and Price teaches the “base device” for calculating similarities between images using distance measurements. Further, Canda teaches the “known technique” of using a Euclidean distance to calculate a similarity value that is applicable to the base device of Semenenko and Price. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because 

Regarding claim 20, the combination of Semenenko and Price discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of Semenenko and Price does not appear to explicitly disclose “wherein the edit distance is Levenshtein distance and the numeric distance is computed by numeric subtraction.”
However, Canda discloses a method for detecting relationships between images that calculates both an edit distance and a numeric distance “wherein the edit distance is Levenshtein distance and the numeric distance is computed by numeric subtraction” (Canda ¶¶ 52 and 67) by calculating a Levenshtein distance and a Euclidean distance.
Semenenko, Price, and Canda are analogous art because they are from the “same field of endeavor,” namely that of image based comparisons. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Semenenko, Price, and Canda before him or her to modify the distance calculations of Semenenko and Price to include the Levenshtein and Euclidean distance calculations of Canda.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Semenenko and Price teaches the “base device” for calculating similarities between images using distance measurements. Further, Canda teaches the “known technique” of using a Levenshtein and Euclidean distances to calculate a similarity value that is applicable to the base device of Semenenko and Price. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an .

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Semenenko in view of Price as applied to claim 3 above, and further in view of Yang, US Publication 2018/0181838 (hereinafter Yang).

Regarding claim 8, the combination of Semenenko and Price discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Semenenko and Price does not appear to explicitly disclose “wherein the neural network is biased by position of the element or content of the element.”
However, Yang discloses a neural network “wherein the neural network is biased by position of the element or content of the element” (Yang ¶ 35) by providing a bias corresponding to the position of the maximum value.
Semenenko, Price, and Yang are analogous art because they are from the “same field of endeavor,” namely that of neural networks. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Semenenko, Price, and Yang before him or her to modify the neural network of Semenenko and Price to include the positional bias of Yang.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Semenenko and Price teaches the “base device” for using a neural network to identify image relationships. Further, Yang teaches the “known technique” of including a positional bias in a neural network that is applicable to the base device of Semenenko and Price. One of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Petri et al., US Publication 2008/0040388, System and method for tracking document lineage.
Prasad et al., US Publication 2011/0225289, System and method for using machine learning to compare webpages.
Wang et al., US Publication 2012/0072859, System and method for comparing documents.
Prasad, US Publication 2012/0210236, System and method for using machine learning to compare webpages.
Prasad et al., US Publication 2013/0083996, System and method for using machine learning to visually compare documents.
Prasad et al., US Patent 8,381,094, System and method for using machine learning to compare webpages.
Li et al., US Patent 9,578,362, System and method for adding a content based bias to a neural network.
Perkins et al., US Patent 10,042,935, System and method for matching document style attributes.
Sawaf, US Patent 10,891,673, System and method for adding a position based bias to a neural network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176